355 So. 2d 149 (1978)
Michael L. EVANS, Petitioner,
v.
FLORIDA FARM BUREAU CASUALTY INSURANCE COMPANY, a Corporation, Respondent.
No. HH-418.
District Court of Appeal of Florida, First District.
February 9, 1978.
Rehearing Denied March 8, 1978.
*150 John F. Roscow, III and James L. Tomlinson of Scruggs, Carmichael, Long, Tomlinson, Roscow, Pridgeon, Helpling & Young, Gainesville, for petitioner.
Milton H. Baxley, II, Gainesville, for respondent.
PER CURIAM.
Petitioner, by common law writ of certiorari, seeks reversal of the trial court's interlocutory order entitling Florida Farm to a set-off for personal injury protection benefits paid against the underinsured motorist coverage provided. We find no departure from the essential requirements of law since opinions from two other district courts of appeal have held contrary to petitioner's position.[1]
The petition is DENIED.
BOYER, Acting C.J., and MILLS and ERVIN, JJ., concur.
NOTES
[1]  Stuyvesant Insurance Company v. Johnson, 307 So. 2d 229 (Fla. 4th DCA 1977), cert. den. Fla., 316 So. 2d 290; Fidelity and Casualty Co. of New York v. Moreno, 350 So. 2d 38 (Fla. 3rd DCA 1977).